Citation Nr: 0425480	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for Post-Traumatic Stress Disorder (PTSD) 
prior to May 19, 1993.  

2.  Entitlement to an earlier effective date for the grant of 
a 100 percent rating for PTSD prior to August 5, 1998.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, D.H. 




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In February 2001, the RO granted service connection for PTSD 
and assigned a 100 percent evaluation effective from August 
5, 1998.  The veteran submitted a notice of disagreement with 
the effective date of the award in May 2001.  A statement of 
the case was issued in June 2001and a substantive appeal was 
received in September 2001.  

In January 2002, the RO granted an earlier effective date for 
the grant of service connection for PTSD and assigned a 30 
percent evaluation to May 19, 1993.  This was based on a 
claim of clear and unmistakable error.  The veteran submitted 
a notice of disagreement in February 2002.  An statement of 
the case was issued in October 2002 and a substantive appeal 
was received in January 2003.  

The veteran testified at a Board videoconference in May 2004.  


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
PTSD in September 1993.  

2.  On May 19, 1993, VA published a final rule amending 
adjudication regulations to establish the extent of evidence 
required to establish service connection for PTSD.  

3.  By rating decision in February 2001, the RO granted 
service connection for PTSD, effective from August 5, 1998, 
with a 100 percent rating. 

3.  By rating decision in January 2002, the RO reversed the 
September 1993 rating decision on the grounds of clear and 
unmistakable error and granted service connection for PTSD 
effective May 19, 1993, with a 30 percent rating from May 19, 
1993, to August 5, 1998. 

4.  The veteran's PTSD symptomatology during the period from 
May 19, 1993, to August 5, 1998, more nearly approximated the 
criteria for a 100 percent rating. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
prior to May 19, 1993, for the grant of service connection 
for PTSD have not been met. 38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.114, 3.400 (2003).

2.  The criteria for the assignment of an effective of May 
19, 1993, for the grant of a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 
C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for an award of service connection 
benefits.  A May 2003 letter, informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The Board notes the letter containing VCAA notification was 
sent after the original adjudication of the claim.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  Nevertheless, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
to decide the appeal would not be prejudicial error to the 
claimant.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, VA and private medical records and reports of VA 
examinations.  The Board finds that the record as it stands 
includes sufficient evidence to decide the claims and that 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
The Board notes that no additional pertinent evidence has 
been identified by the veteran as relevant to these issues.  
He testified before the undersigned and, when questioned 
about missing records, indicated that the claims file was 
complete.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim. 

Analysis

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date shall be in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  See 38 C.F.R. § 
3.114.  If a claim is reviewed on the initiative of VA within 
one year from the effective date of the law or VA issue, or 
at the request of a claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the law or VA issue.  If a claim is reviewed on the 
initiative of VA more than one year after the effective date 
of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of administrative 
determination of entitlement.  If a claim is reviewed at the 
request of a claimant more than one year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(1)-
(a)(3).

Entitlement to an earlier effective date for the grant of 
service connection for Post-Traumatic Stress Disorder (PTSD) 
prior to May 19, 1993.

The Board finds an earlier effective date prior to May 19, 
1993 is not warranted for a grant of service connection for 
PTSD.  The factual background demonstrates that the veteran 
submitted a claim of entitlement to service connection for 
PTSD in August 1992 and the claim was denied in September 
1993.  The veteran was informed of the September 1993 denial 
via correspondence dated the same month.  He did not appeal 
the decision which became final in September 1994.  

The veteran subsequently advanced a new claim for service 
connection, and the RO (after initially denying the claim in 
October 1998) eventually granted service connection for PTSD 
by rating decision in February 2001.  The RO assigned an 
effective date of August 5, 1998, which it found to be the 
date of receipt of the veteran's request to reopen his claim. 

However, the veteran then advanced a claim of clear and 
unmistakable error in the September 1993 rating decision 
which initially denied the claim.  See 38 C.F.R. § 3.105(a).   
In a January 2002 rating decision, the RO agreed that the 
September 1993 rating decision did in fact include clear and 
unmistakable error in that it denied the claim for lack of a 
verified stressor when the record showed that the veteran had 
been awarded the Combat Infantryman Badge.  The RO noted that 
VA has published a new regulation on May 19, 1993, which was 
to the effect that receipt of such a commendation was, in the 
absence of evidence to the contrary, conclusive evidence of a 
combat stressor.  See 38 C.F.R. § 3.304(f) (1994); 58 FR 
29110 (May 19, 1993).  

It therefore appears that there is no legal basis for 
assignment of an earlier effective date for the grant of 
service connection for PTSD.  The RO has already assigned the 
date of the liberalizing law or VA issue which provided a 
basis for finding that the veteran had a combat stressor.  
Effective date laws and regulations do not permit an earlier 
effective date.  

Entitlement to an earlier effective date for the grant of a 
100 percent rating for PTSD prior to August 5, 1998.

However, after reviewing the record, the Board believes that 
a 100 percent rating is warranted for the PTSD from May 19, 
1993 (the initial effective date of service connection) to 
August 5, 1998.  

The record includes very little medical evidence reflecting 
the veteran's PTSD symptoms from May 19, 1993, until August 
5, 1998.  Social Security records refer to other disorders 
and the few medical reports during this period also are in 
connection with other disorders.  However, the record does 
include a report of an October 1992 VA psychiatric 
examination which refers to highly elevated PTSD scales on 
testing with self-reported severe depression, high levels of 
anxiety, and significant anger.  He reported flash-backs, 
persistent avoidance of stimuli associated with the trauma, 
detachment and estrangement from others and an inability to 
get along with anyone.  Unfortunately, the report of the 
October 1992 VA examination did not offer an express opinion 
as to the severity of the PTSD or a Global Assessment of 
Functioning (GAF) score.  

However, the Board notes that the RO subsequently granted a 
100 percent rating for the PTSD based on the findings on VA 
examination in November 2000.  This examination described the 
PTSD as severe and assigned a GAF score of 35.  
Significantly, the examiner commented that the results of the 
November 2000 examination were similar to the results of the 
1992 examination.  This suggests to the Board that the 
November 2000 examiner was of the opinion that the veteran's 
PTSD symptoms in November 2000 were essentially the same as 
they were in October 1992.  Since the RO found that the 
veteran was entitled to a 100 percent rating based on the 
November 2000 examination report, and a trained medical 
examiner has suggested that the veteran's condition then was 
the same as it was in October 1992, the Board believes that a 
finding that the criteria for a 100 percent rating during the 
period from May 19, 1993, to August 5, 1998, is warranted.  
For reasons set forth under the discussion of the effective 
date for the grant of service connection, an effective date 
prior to May 19, 1993, for a 100 percent rating is not 
legally possible.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b). 




ORDER

Entitlement to an effective date prior to May 19, 1993, for 
the grant of service connection for PTSD is not warranted.  
To this extent, the appeal is denied. 

Entitlement to a 100 percent rating for the period from May 
19, 1993, to August 5, 1998, is warranted.  To this extent, 
the appeal is granted.   



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



